DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,795,260 to Kim.
Regarding claims 1, 14, 16 and 17, the Kim patent teaches an electric driveline and method of using it having an electric drive motor 120; and a transmission having  an output shaft 60, and a synchronizer 70 for selectively drivingly engaging the electric drive motor with the output shaft via one of a first gear GS1 providing a first gear ratio between the electric drive motor 120 and the output shaft 60 and a second gear gs2 
Regarding claim 2, wherein the synchronizer 70 is hydraulically actuatable and comprises a hydraulic actuator 222 and a control valve 210 (the solenoid value is interpreted as a control valve since it controls the flow of fluid to the actuator 222, see column 3, lines 25-28) for controlling the hydraulic actuator, wherein the electronic shift controller 150 is configured to actuate the synchronizer 70 to disengage the first gear and/or to engage the second gear by changing a control position of the control valve. See column 3, lines 54-63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 6, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,795,260 to Kim.
Regarding claims 3, 6, 10 and 18-20 the Kim patent as stated above change the speed of the motor to have the counter gear the same speed as the output shaft speed.
However, the Kim patent does not explicitly state that the controller is configured to control the electric drive motor to provide a non-zero torque |Tmot| > 0 during disengagement of the first gear, during synchronization of the motor speed with the target speed and during engagement of the second gear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the changing of the motor speed would have a non-zero torque greater than zero at the disengagement of the first gear, during synchronization, and during engagement of the second gear as any movement of the motor would have a torque value that is not zero since it is moving, further this is done so that the gear can disengage the old gear, synchronize with the new gear, and engage the new gear in the Kim patent.  See column 3, lines 54-62 and column 4, lines 1-8.
Allowable Subject Matter
Claims 4, 5, 7-9, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0166208 to Park et al. teaches a two speed gearbox for an electric vehicle.
U.S. Patent No. 8,827,867 to Simonini teaches synchronizing a gear by changing the speed of a motor.
U.S. Patent No. 5,951,436 to Kim teaches a two speed gearbox.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUSTIN HOLMES/Primary Examiner, Art Unit 3659